Citation Nr: 1144128	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  10-09 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for service-connected degenerative disc and joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1971 to June 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied the Veteran's claim of entitlement to a disability rating in excess of 40 percent for service-connected degenerative disc and joint disease of the lumbar spine.

In June 2011, the Board remanded this issue for additional development.  The file has now been returned to the Board for further consideration.


FINDINGS OF FACT

1.  During the entire appellate period, the Veteran's service-connected degenerative disc and joint disease of the lumbar spine is not productive of unfavorable ankylosis of any part of the spine, or incapacitating episodes of intervertebral disc syndrome (IVDS) requiring physician-prescribed bed rest of any duration.

2.  During the entire appellate period, the Veteran's service-connected degenerative disc and joint disease of the lumbar spine is productive of neurologic impairment of the left lower extremity that results in disability analogous to moderate incomplete paralysis of the sciatic nerve.

3.  During the entire appellate period, the Veteran's service-connected degenerative disc and joint disease of the lumbar spine is productive of neurologic impairment of the right lower extremity that results in disability analogous to moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 40 percent for service-connected degenerative disc and joint disease of the lumbar spine are not met.  38
U.S.C.A. §§ 1155, 5103, 5107, 5110(g) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.2, 4.6, 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2011).

2.  Resolving all reasonable doubt in favor of the Veteran, the schedular criteria for a separate 20 percent disability rating, but no higher, for neurologic impairment of the left lower extremity have been met, during the entire appellate period.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 8 Supp. 2011); 38 C.F.R. §§ 3.102, 4.2, 4.6, 4.7, 4.124a, 4.719, DC 8520 (2011).

3.  Resolving all reasonable doubt in favor of the Veteran, the schedular criteria for a separate 20 percent disability rating, but no higher, for neurologic impairment of the right lower extremity, but no higher, have been met, during the entire appellate period.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 8 Supp.
2011); 38 C.F.R. §§ 3.102, 3.321, 4.2, 4.6, 4.7, 4.124a, 4.719, DC 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R.           §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in September 2006 and November 2009.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his increased rating claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Furthermore, the November 2009 letter from the RO advised the Veteran of the elements of a disability rating and effective date, which is assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom; Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In addition, with regard to the additional notice requirements for increased rating claims, the November 2009 letter was compliant with the U.S. Court of Appeals for Veterans Claims (Court's) recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That is, in this letter, the Veteran was advised of the evidentiary and legal criteria necessary to substantiate a higher rating for his service-connected disability.  In any event, the Federal Circuit recently vacated the Court's previous decision in Vasquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Thus, the Veteran has received all required notice in this case, such that there is no prejudicial error in the content of VCAA notice. 

With regard to the timing of VCAA notice, VCAA notice should be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 Vet. App. at 120 (2004).  In the present case, the Board sees the RO did not provide the Veteran with all VCAA notice prior to the adverse determination on appeal.  But in Pelegrini II, the Court also clarified that in these situations VA does not have to vitiate that decision and start the whole adjudicatory process anew, as if that decision was never made.  Id.  Rather, VA need only ensure the Veteran receives, or since has received, content-complying VCAA notice, followed by readjudication of his claim, such that he is still provided proper due process.  In other words, he must be given an opportunity to participate effectively in the processing of his claims.  The Federal Circuit recently held that a Statement of the Case (SOC) or Supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  In fact, as a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the present case, the timing error was cured.  After providing the Veteran with additional notice in November 2009, the RO readjudicated the claims in the January 2010 SOC.  So, the RO reconsidered the claims, including addressing any additional evidence received in response to the untimely notice.  So the timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376.  As such, the Board concludes prejudicial error in the timing or content of VCAA notice has not been demonstrated.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's relevant, identified, and available VA treatment records; and provided the Veteran with VA examinations to determine the current severity of the disability on appeal.  Neither the Veteran nor his representative has stated that any additional evidence remains outstanding.  Therefore, all relevant evidence identified by the Veteran has been secured, and that the duty to assist has been met.  38 U.S.C.A. § 5103A. 

Additionally, the Board finds there has been substantial compliance with its June 2011 remand directives.  The Board notes that the Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC sought the Veteran's updated VA treatment records and afforded him an adequate VA examination.  The AMC later issued an SSOC in August 2011.  The Board thus finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

Governing Laws and Regulations for Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Board must consider whether there have been times when the disability has been more severe than at others, and rate it accordingly.  

In the present case, all issues on appeal arise from a claim for an increased rating received on July 18, 2006.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed, in this case, July 18, 2005, until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R.                     § 3.400(o)(2). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R.                                        § 3.159(a)(2).  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59. 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6.

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Veteran's service-connected degenerative disc and joint disease of the lumbar spine is rated under DCs 5237-5242, for lumbosacral or cervical strain and degenerative arthritis of the spine.  38 C.F.R. § 4.71a, DCs 5237, 5242.  At the time of his February 2010 Substantive Appeal, the Veteran asserted that he was entitled to a higher disability rating on the basis that long trips in his vehicle caused him tremendous pain and that he had severe pain, radiating up and down his entire spine, even down both legs.  

The current DCs 5235-5243 are to be rated in accordance with the General Rating Formula for Diseases and Injuries of the Spine (General Formula), unless Diagnostic Code 5243 is evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes (Formula for Incapacitating Episodes). 

Under the General Formula, for spine disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

In pertinent part, the regulation provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Also, the regulation provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Further, the regulation defines unfavorable ankylosis as a condition in which the entire thoracolumbar spine, or the entire spine, is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Notes 1, 2, 5. 

Under the Formula for Incapacitating Episodes, a 40 percent disability rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.

In pertinent part, the regulation provides that for purposes of evaluations under the Formula for Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note 1. 

As noted above, the Rating Schedule provides guidance for separately rating neurologic impairment.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  Ratings for paralysis of the sciatic nerve are set forth at 38 C.F.R. § 4.124a, DC 8520.  A 10 percent disability rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent disability rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent disability rating is assigned for moderately severe incomplete paralysis.  A 60 percent disability rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  A maximum 80 percent disability rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  DC 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.  See 38 C.F.R. § 4.124a, DCs 8520, 8620, 8720.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

The record before the Board contains voluminous post-service treatment records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence.) 

VA treatment records dated in September 2005 indicate that the Veteran complained of increasing back pain with radiation to the legs.  He presented using a cane.  There was no weakness or motor deficit, and reflexes were elicited.  

VA treatment records dated in January 2006 indicate that the Veteran complained of chronic low back pain.  Physical and neurological examinations were unremarkable, and motor examination showed decreased strength in the bilateral lower extremities with weakness secondary to pain in both hips, left more than the right.  There was point tenderness in low back.  

Additional VA treatment records dated in January 2006 indicate that the Veteran complained of chronic low back pain radiating to the left hip.  Motor examination revealed decreased strength in the bilateral lower extremities, with weakness secondary to pain.  His reflexes were bilaterally symmetric with his toe flexors.  There is a notation that electromyogram (EMG) testing was ordered; however, it is not clear if such testing was completed. 

VA treatment records dated in August 2006 indicate that the Veteran complained of back pain radiating to the bilateral lower extremities, with occasional numbness and tingling.  He reported that sometimes he had to drag a leg.  He had no ankle reflexes and the toes were both down, but the right ones had a diminished reaction when compared to the left.  Sensation was vaguely different, distally, with decreased sensation to the medical aspect of the left calf and also over the dorsum of the left foot when compared to the right.  The Veteran demonstrated an antalgic gait, favoring the right leg.  Subsequent to review of recent magnetic resonance imaging (MRI) results, the Veteran was diagnosed with chronic low back pain with evidence of degenerative disc disease and consistent with radiculopathy at multi-levels L4-S1 and possible L5 on the left lower extremity.

On VA examination in September 2006, the Veteran reported that his pain had increased in severity, in the middle of the back, in the lumbosacral region.  He reported that such pain radiated to the left hip and into the left leg and foot.  He complained that such made his foot numb and that he sometimes had to drag it along to sit down.  He reported that he experienced weakness, fatigue, and loss of coordination in the left leg.  He complained of a lack of endurance.  He reported significant flare-ups, and rated his low back pain as a 10 on a 10-point pain scale.  He demonstrated limited motion of the back, with instability and incoordination.  He presented using a cane and a back brace, and limping.  He reported flare-ups, almost every day, and reported that he took pain medication.  The Veteran denied bowel or bladder problems, and reported that he had fallen several times.  The examiner noted muscle spasms and asymmetry on the left, a lost lordotic curve, and tenderness to the lower lumbosacral area.  Range of motion testing revealed forward flexion to 40 degrees and extension to 20 degrees, with pain, and more limited motion and pain with repetition.  Bilateral lateral flexion and rotation were both 30 degrees.  Knee reflexes were unremarkable and ankle reflexes were pretty weak and equal.  On sensory examination, the Veteran was able to define sharpness and dullness without difficulty, and his sensation seemed fairly normal.  There was weakness in the left leg on motor examination.  

VA treatment records dated in April 2007 indicate that the Veteran presented with chronic low back pain and signs of radiculopathy to the left lower extremity, with pain and radiation to the bilateral lower extremities, left more than right. 

VA treatment records dated in August 2007 indicate that the Veteran complained of chronic low back pain radiating to the legs.  His peripheral pulses felt feeble, and knee reflexes were elicited.  He presented with a limp, secondary to back pain, and sensation was slightly decreased on the left foot.  His lower extremity motor strength decreased secondary to pain in back, and he had mild dorsiflexion weakness on the left foot when compared to the right foot.  His ankle reflexes were difficult to elicit.  

On VA examination in December 2007, the Veteran reported that he was unemployed since 1983 or 1984 due to back problems.  He complained of aches and pains, and denied flare-ups and incapacitation.  He reported that the factors that increased his pain were bending, lifting, and sitting for more than 5-10 minutes.  He presented using a walking stick, without a brace.  On physical examination, he demonstrated a normal gait and could climb on to the examination table without much difficulty.  The examiner noted that lumbar spine lordosis was lost, and there was tenderness to percussion.  The Veteran demonstrated forward flexion to 70 degrees, with pain at 60 degrees; extension to 30 degrees, with pain at 30 degrees;  and bilateral lateral flexion to 30 degrees, with pain at 30 degrees.  He demonstrated pain with range of motion, and the examiner noted that range of motion testing repeated three times produced increased pain, weakness, lack of endurance, fatigue, and incoordination; with forward flexion to 60 degrees, and bilateral lateral flexion and rotation to 30 degrees.  No sensory loss or bowel or bladder dysfunction was noted.  Both knee and ankle jerks were normal, and both plantars were downgoing.  

On VA examination in February 2008, the Veteran reported that he had been unemployed since 1983 or 1984 due to medical problems, including the back and neck and others.  He reported diffuse, deep, constant, pain in the back, rated as 4 or 5 on a 10-point pain scale.  He reported that he took several narcotic pain medications.  He complained that his back pain radiated to the right lower extremity, up to the back of the knee and calf.  He reported that his pain was precipitated by bending, lifting, or sitting for more than 5-10 minutes; and that such pain was relieved by walking and standing for a while, and pain medication.  He reported that he could no longer play with grandchildren or hunting or fishing.  He denied incapacitation.  He presented using a walking stick.  Physical examination revealed a normal gait, and the examiner noted that the Veteran could climb on to the examination table without much difficulty.  His lumbar spine lordosis was lost, and there was tenderness to percussion.  Range of motion testing revealed forward flexion to 70 degrees, with pain at 60 degrees; extension to 30 degrees, with pain at 30 degrees; and bilateral lateral flexion to 30 degrees, with pain at 30 degrees.  There was pain with range of motion, and repetition of three range of motion tests produced increased pain, weakness, lack of endurance, fatigue, and incoordination, with forward flexion to 60 degrees, bilateral lateral flexion and rotation to 30 degrees.  There was no sensory loss, and no bowel or bladder dysfunction.  Both knee and ankle jerks were normal, and both plantars were downgoing. 

VA treatment records dated in June 2008 indicate that the Veteran sought a neurology consultation.  He reported a history of chronic low back pain with radiation to the left hip.  He noted a history of injury to the left leg and knee.  Motor examination revealed mildly decreased strength in the lower extremities, secondary to pain in both hips and pain in the left knee.  His reflexes were bilaterally symmetric with toes down, and there was mild tenderness in the back.  
  
VA treatment records dated in March 2009 indicate that the Veteran complained of severe lumbar radiculopathy and down the left lower extremity.  He reported that he felt as if his left leg was going to give way or fall off.  He reported that he had severe pain that radiated down his thigh and leg and into the foot, and that his left foot and leg appeared to be very cold.  Physical examination revealed palpable pedal pulses, and positive pedal hair and digital hair.  His capillary filling time was less than five seconds to the left foot, although his skin was ice cold to the touch.  There was some hypersensitivity to the foot on palpation, without significant redness, bruising, skin lesions, or ulcerations.  He was diagnosed with chronic left lower extremity lumbar radiculopathy with associated neuritis and chronic foot pain.  

VA treatment records dated in December 2009 and January 2010 indicate that the Veteran underwent physical therapy and rated his pain as a 7 on a 10-point pain scale.  In pertinent part, he presented using a cane, and demonstrated 4/5 strength in the bilateral lower extremities.  

VA treatment records dated in July 2011 indicate that the Veteran continued to suffer from severe peripheral neuropathy, pain in limb, and chronic lumbar degenerative disease. 

On VA examination in August 2011, the examiner provided a brief recitation of the Veteran's history related to his lumbar spine disability.  He denied bladder or bowel difficulties, but reported a history of erectile dysfunction.  The examiner noted that the Veteran placed the onset of his erectile dysfunction to his prostate problems.  He reported a history of numbness, weakness, falls, fatigue, decreased motion, stiffness, spasm, and pain.  He described his lumbar spine pain as sharp, severe, and constant, and reported that such radiated into his right buttock area.  He denied flare-ups or incapacitating episodes.  He reported that he used a cane and brace, and was able to walk one-fourth of one mile.  The Veteran reported a history of dog bites in the right and left forearms, with resultant muscle and nerve damage.  

Physical examination in August 2011 revealed normal posture and head position, with symmetry.  The Veteran demonstrated an antalgic gait, with a cane.  No abnormal spine curvature was noted, and no ankylosis of the thoracolumbar spine was found.  The Veteran presented without spasm, atrophy, guarding, pain with motion, tenderness, and weakness.  There was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or spine contour.  The Veteran demonstrated flexion to 70 degrees; extension to 30 degrees; and bilateral lateral flexion and rotation to 30 degrees.  There was objective evidence of pain on active range of motion.  There was additional limitation of motion with repetitive motion, with objective evidence of pain, resulting in forward flexion to 70 degrees; extension to 20 degrees; and bilateral lateral flexion and rotation to 30 degrees.  A detailed reflex examination revealed normal results.  Sensory examination revealed normal results as to the lower extremities and some abnormalities of the upper extremities; however such abnormalities were attributed to the muscle and nerve damage related to the reported dog bite incident.  Motor examination revealed normal results.  The examiner noted that no structural abnormalities were seen, and there was no history of intervertebral disc surgery.  The examiner noted that there was normal motor strength, sensation, and deep tendon reflexes on bilateral testing of affected spinal segments, without evidence of radiculopathy.  

In August 2011, the VA examiner noted that the Veteran was not employed, and had not been employed since 1985, due to a physical problem.  The examiner reported that the Veteran's pain, decreased mobility, and problems with lifting and carrying had an effect on his usual occupation.  The examiner reported that the Veteran's disability had no effect on his ability to ship, travel, feed, bathe, dress, groom, drive, and attend to the wants of nature; a mild effect on his ability to do chores, exercise, and participate in recreation; and a moderate effect on his ability to participate in sports.  

Based on the evidence of record, the Veteran's spine disability does not warrant a disability rating in excess of 40 percent.  As noted above, to warrant a higher disability rating, 50 percent, under DC 5237, the Veteran's spine disability would need to be manifested by unfavorable ankylosis of the entire thoracolumbar spine.  To warrant a total disability rating, 100 percent, the Veteran's spine disability would need to be manifested by unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

Careful review of the evidence dated during the appellate period is silent for diagnosis of unfavorable ankylosis.  There is no evidence that any part of the Veteran's spine is fixed in flexion or extension, as is required for unfavorable ankylosis.  While there is clear evidence of limited range of motion and chronic low back pain, with treatment of the same, none of the Veteran's examiners or treating physicians noted unfavorable ankylosis, and DC 5237 may thus not serve as a basis for an increased disability rating in the present case.  38 C.F.R. 
§ 4.71a, DC 5237.   

In the alternative, to warrant a higher disability rating, 60 percent, the maximum disability rating provided by DC 5243, the Veteran's spine disability would need to be manifested by incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.

Careful review of the evidence dated the appellate period is also silent for IVDS, or any incapacitating episodes.  As noted above, a qualifying incapacitating episode is one characterized by acute signs and symptoms due to IVDS requiring bed rest and treatment prescribed by a physician.  While there is clear evidence of limited range of motion and chronic low back pain, with treatment of the same, none of the Veteran's examiners or treating physicians noted physician-prescribed bedrest for any length of time, and DC 5243 may thus not serve as a basis for an increased disability rating in the present case.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.

The Board is required, pursuant to DeLuca, to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  However, in this case, there is no indication that pain, due to disability of the lumbar spine, causes functional loss greater than that contemplated by the 40 percent disability rating.  38 C.F.R. §§ 4.40, 4.45.  The Board notes that the Court has recently held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (August 23, 2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

There is evidence, considering subjective complaints and physical examination, of additional range of motion loss or function due to the development of pain, weakness, or incoordination with repeated testing.  On VA examination in September 2006, the examiner noted more limited motion and pain with repetition of range of motion testing.  On VA examinations in December 2007 and February 2008, the examiner noted that repeated range of motion testing produced increased pain, weakness, lack of endurance, fatigue, and incoordination, with forward flexion decreased by 10 degrees.  On VA examination in August 2011, the examiner noted that there was additional limitation of motion with repetitive motion, with objective evidence of pain, resulting in extension decreased by 10 degrees.  It is clear to the Board that the Veteran's pain limits his range of motion and thus results in functional loss.  However, such loss does not more nearly approximate the next higher disability rating, 50 percent, in the present appeal.  While the Veteran's pain results in functional loss, there is no evidence that the Veteran's symptoms rise to unfavorable ankylosis of the thoracolumbar spine.  Significantly, the Veteran is able to demonstrate motion of the lumbar spine and there is thus no evidence that his lumbar spine is fixed in flexion or extension.  Thus, the Board finds that the currently assigned 40 percent disability rating already contemplates any pain on limitation of motion and does not warrant an additional rating under DeLuca. 

The Board has considered other disability ratings which are to be rated using the General Formula.  However, as noted above, the Veteran's disability, regardless of diagnosis, does not warrant a higher rating under the General Formula.  38
C.F.R. § 4.71a, DC 5235, 5236, 5238, 5239, 5240, 5241, 5242 (2011). 

The Board has considered whether the Veteran is entitled to separate ratings for neurologic and orthopedic manifestations of his spine disability.  See Note (1) of the General Rating Formula of Diseases and Injuries of the Spine. 

The record reveals that during the entire appellate period, as discussed above, the Veteran complained of low back pain that radiated into his legs.  During VA treatment in August 2006, the Veteran was diagnosed with chronic low back pain with evidence of degenerative disc disease, consistent with radiculopathy.  At that time, he demonstrated vaguely different sensation, distally, with decreased sensation to the medial aspect of the left calf and the dorsum of the left foot, and no ankle reflexes, bilaterally.  His right toes had diminished reaction when compared with the left.  While VA treatment in August 2006 represents the first instance of treatment wherein neurological abnormalities were noted, his complaints of neurological symptoms were recorded during the entire appellate period.  

It is significant that the VA examiner, at the time of the Veteran's August 2011 VA examination, reported that there was normal sensation, without neurological abnormalities, and provided clinical evidence supporting such.  The Board is unable to explain how the Veteran presented during the entire appellate period with neurological complaints, and clinical findings in as early as August 2006; and also presented for VA examination in August 2011 without neurological abnormalities.  Thus, giving the Veteran the benefit of the doubt, the Board finds that the evidence of record warrants a separate 20 percent rating for the neurologic manifestation of left lower extremity neuropathy, as analogous to neuritis of the sciatic nerve of a moderate degree; and a separate 20 percent rating for the neurologic manifestation of right lower extremity neuropathy, as analogous to neuritis of the sciatic nerve of a moderate degree.  38 C.F.R. 
§ 4.124a, DC 8620. 

There is no evidence of greater impairment warranting a 40 percent disability rating for moderately severe impairment, or a 60 percent disability rating for severe impairment, with marked muscular atrophy.  Further, there is no evidence of complete paralysis, warranting a maximum 80 percent disability rating.  38 C.F.R.   § 4.124a, DC 8620.  While the Veteran has reported, during VA examination in September 2006 that he sometimes had to drag his foot along, and during VA treatment in March 2009, that he felt as if his left leg was going to give way or fall off, there have been no clinical findings related to loss of use, or functional difficulties, of any lower extremity.  His neurological abnormality is more than wholly sensory, as such has been described as decreased sensation, as well as feeble pulses or reflexes weak, absent, or difficult to elicit.  The Board notes that one of the Veteran's VA treating physicians noted, in July 2011, that the Veteran continued to suffer, in pertinent part, from severe peripheral neuropathy.  However, the physician's statement is not accompanied by clinical findings that the Board may evaluate.  As noted above, terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  There is no evidence of symptoms that the Board finds severe.  Significantly, report of detailed neurological examination conducted during the Veteran's August 2011 VA examination is silent for any measured neurological abnormality. 

The Board does not find that there are any other separately diagnosed neurologic abnormalities, including bowel or bladder impairment, shown to be caused by or part of the service-connected degenerative disc and joint disease of the lumbar spine.  In this regard, the evidence demonstrates that the Veteran has denied bowel or bladder impairment on each instance of VA examination, or during VA treatment when asked.  Further, while the Veteran complained of erectile dysfunction on VA examination in August 2011, such dysfunction was specifically attributed to his prostate problems, rather than his service-connected spine disability.  Also, while the Veteran complained of, and demonstrated, neurological abnormalities of the bilateral upper extremities on VA examination in August 2011; such abnormalities were specifically attributed to his dog bite incident and resultant nerve and muscle damage.  

The Board notes that the Veteran has been diagnosed with degenerative joint disease and that arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2011).  For traumatic arthritis, DC 5010 directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010. 

When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  However, in the present case, the Veteran's limitation of motion is compensable and further consideration of DCs 5003 and 5010 is not required.

In sum, the Board finds that the evidence demonstrates consistently and throughout that, during the course of the appellate period, the Veteran meets the criteria for a 40 percent disability rating for his service-connected degenerative disc and joint disease of the lumbar spine.  Therefore, the assignment of staged evaluations in this case is not necessary.  Hart, supra. 

In reaching the above decision, the potential application of various provisions of Title 38 of the Code of Federal Regulations have been considered, whether or not they were raised by the appellant, as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions regarding extraschedular ratings.  

In this case, while the Veteran has demonstrated limited range of motion of the lumbar spine with pain, he does not demonstrate any signs or symptoms attributed to his disability that are not contemplated by the existing schedular criteria.  It is clear to the Board that the Veteran experiences significant low back pain and undergoes treatment, in the form of prescription pain medication and physical therapy; and the Board is sympathetic to such.  However, as discussed above, his pain is contemplated by the existing schedular criteria.  Thus, the Board finds that the evidence of record does not present "an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) (referral for extraschedular rating warranted only where level of disability is not contemplated by Rating Schedule and disability picture exhibits other related factors showing unusual or exceptional disability picture). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

However, in the present case, entitlement to a TDIU was most recently denied by a March 2008 rating decision.  The Veteran filed a timely Notice of Disagreement to the March 2008 decision in November 2008 and the RO sent the Veteran an SOC in January 2010 as to a number of issues, including entitlement to a TDIU.  The Veteran, however, at the time of his February 2010, did not perfect his appeal of the issue of entitlement to a TDIU.  Thus, because the issue of TDIU was specifically denied during the current appellate period and because the Veteran did not perfect an appeal of such, the issue of entitlement to a TDIU is not before the Board.  The Veteran specifically indicated that he was appealing the issue of entitlement to an increased rating for the service-connected degenerative disc and joint disease of the lumbar spine.   

Based on the evidence discussed above and the applicable law, the Board finds that at no time during the appellate period has the Veteran been entitled to a disability rating higher than 40 percent for service-connected degenerative disc and joint disease of the lumbar spine.  However, based on the evidence discussed above and the applicable law, the Board finds that during the entire appellate period, the Veteran has been entitled to two separate 20 percent disability ratings for his resultant impairment of the left lower extremity and right lower extremity.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

A disability rating in excess of 40 percent for service-connected degenerative disc and joint disease of the lumbar spine is denied.

A separate 20 percent rating, but no more, for the neurologic impairment of the left lower extremity, is granted, subject to the regulations governing the payment of monetary awards.

A separate 20 percent rating, but no more, for the neurologic impairment of the right lower extremity, is granted, subject to the regulations governing the payment of monetary awards.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


